Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154679                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen
            Plaintiff-Appellee,                                                                          Kurtis T. Wilder,
                                                                                                                     Justices
  v                                                                SC: 154679
                                                                   COA: 333036
                                                                   Genesee CC: 11-028110-FC
  THOMAS LEE JONES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 7, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2017
         d0619t
                                                                              Clerk